Citation Nr: 0902767	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of fracture and exostosis of the left minor (non-
dominant) fifth finger with surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974, and from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Petersburg, Florida, which denied the 
veteran's request for a compensable rating for residuals of 
fracture and exostosis of the left minor (non-dominant) fifth 
finger.

In December 2008, a Travel Board hearing was held by the 
undersigned Veteran's Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

As of October 1, 2007, the veteran's residuals of fracture 
and exostosis of the left minor (non-dominant) fifth finger 
with surgery is manifested by pain, stiffness ankylosis of 
the proximal interphalangeal joint of the left little finger, 
and tenosynovitis of the metacarpal joint of the left ringer 
finger.


CONCLUSION OF LAW

Beginning on and after October 1, 2007, the criteria for a 10 
percent rating for residuals of fracture and exostosis of the 
left minor (non-dominant) fifth finger with surgery have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, § 4.1, 4.7, 4.10, 4.20, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 
5230 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements as to elements (3) and (4) for each issue under 
appeal by means of a letter dated May 2006, as well as 
portions of element (1).  The RO explained that a disability 
rating would be determined by applying relevant Diagnostic 
Codes, and explained the types of evidence that would be 
relevant, as well as his and VA's responsibilities.  The RO 
informed the veteran that to substantiate his claim, the 
evidence must show that his service-connected disabilities 
have gotten worse, and the veteran was also informed that the 
factors under consideration included the impact of his 
condition and symptoms on employment, as required under 
element (1).  However, he was not told that consideration 
also included the impact of his disability on his daily life, 
and the letter also did not advise the veteran as to the 
specific Diagnostic Codes as required under element (2) of 
Vazquez.

The U.S. Court of Appeals for the Federal Circuit ("Federal 
Circuit") recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error. VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the April 2007 Statement of the Case 
("SOC") advised the veteran of the specific Diagnostic 
Codes under which his disabilities were evaluated.  During 
the June 2006 VA medical examination, the veteran was 
questioned about the effect that his disabilities have had on 
his employment and daily life.  In addition, he was advised 
in the notice letter that evidence considered in determining 
a disability rating included the duration and severity of his 
symptoms, and he was told that he could submit statements 
from individuals discussing how they have witnessed his being 
affected by such symptoms.  Therefore, the Board finds that 
the veteran was essentially provided all the information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate a claim for 
an increased rating, including with respect to elements (1) 
and (2) of Vazquez.  The Board thus concludes that since the 
record also reflects that the veteran has had a meaningful 
opportunity to participate in the development of his claim, 
he has not been prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders, 487 F.3d 881.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA Medical Center 
("VAMC") treatment records and a VA hand, thumb and fingers 
examination report dated June 2006.  The claims file also 
contains the veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

As will be discussed in greater detail below, the record 
reflects that the veteran underwent surgery following his 
June 2006 VA examination, and that he has asserted a 
worsening of his disability since that surgery.  Therefore, 
the Board has considered whether a remand of this case is 
necessary in order to arrange for the veteran to undergo 
another VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding 
that a veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the 
disability has worsened since the last examination).  
However, as will be discussed in greater detail below, the 
Board believes that the treatment records dated after the 
veteran's surgery and his testimony at a personal hearing 
before the undersigned provide the information necessary to 
render an informed decision.  In fact, the Board finds that 
such records support an award of an increased compensable 
rating for the veteran's service-connected disability.  For 
this reason, the Board finds that a remand of this case for 
the purpose of conducting a new examination is not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.




II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  See Fenderson, Hart, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2008).

The veteran's contends that his pain, deformity, weakness and 
limited range of motion warrants entitlement to a higher 
evaluation.  (See Independent Hearing Presentation, September 
2008; Board hearing, December 2008.)  

The current VA regulations refer to ankylosis and limitation 
of motion of individual digits.  For purposes of determining 
favorable ankylosis, for the fourth and fifth digits (or the 
ring and little fingers) zero degrees of flexion represent 
the fingers fully extended, making a straight line with the 
rest of the hand.  The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal joint ("MCP") and proximal 
interphalangeal joint ("PIP") flexed to 30 degrees, and the 
thumb abducted and rotated so that the thumb pad faces the 
finger pads.  Only joints in these positions are considered 
to be in favorable position.  See 38 C.F.R. § 4.71a(1) 
(2008).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability, with the higher level of evaluation 
assigned when the level of disability is equally balanced 
between one level and the next higher level.  See 38 C.F.R. § 
4.71a(2) (2008).

The veteran's left fifth finger disorder has been evaluated 
under Diagnostic Codes ("DCs") 5227.  Under this code, a 0 
percent, or noncompensable evaluation is assigned for 
unfavorable or favorable ankylosis of the ring or little 
finger.  38 C.F.R. § 4.71a, DC 5227 (2007).  Under DC 5230, 
any limitation of motion of the ring or little finger is also 
assigned a noncompensable evaluation.  38 C.F.R. § 4.71a, DC 
5230 (2008).  A note to DC 5227 states that VA may also 
consider whether evaluation as amputation is warranted, and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.  A 10 percent evaluation 
is assigned for amputation of the little finger, without 
metacarpal resection, at the PIP joint or proximal thereto. 
38 C.F.R. § 4.71a, DC 5156 (2008).

In June 2006, the veteran underwent a VA examination.  He 
told the examiner that he experienced mild pain, limited 
motion, deformity and weakness in the fifth (little) finger 
of his left hand, and said that he did not use it.  The right 
hand was not affected.  During the examination, it was noted 
that there were no ankylosed joints or amputations.  The only 
digit affected was the little finger, which was deformed by 
moderate angulation of 20 degrees at the PIP joint.  There 
was less than a one-inch gap between the thumb pad and tips 
of the fingers on attempted opposition of the thumb to 
fingers, and less than a one-inch gap between the little 
finger and the proximal transverse crease of the hand on 
maximal flexion of the finger.  Hand strength and dexterity 
were normal.  Both the active and passive range of motion in 
the PIP joint was 0 to 90 degrees, with pain beginning at 0 
and ending at 90 degrees; there was no loss of motion on 
repetitive use.  In the distal interphalangeal ("DIP") 
joint, active range of motion was 0 to 80 degrees with no 
loss of motion on repetitive use.  In the MCP joint, active 
range of motion was 0 to 90 degrees with no loss of motion on 
repetitive use.  X-rays revealed the presence of 
interphalangeal and carpometacarpal joint space narrowing.  
The radiocarpal joint was intact.  Cystic change was present 
in the lunate, scaphoid and capitate carpal bones.  There was 
small radiopaque density in the distal radial volar forearm 
subcutaneous tissue.  There was no acute fracture or 
dislocation.  The veteran stated that his left finger 
disorder had no significant effects on his usual occupation, 
and only mildly affected his ability to do chores and 
shopping.  No other activities of daily living were affected.  
The veteran also said that he avoided picking up heavy 
objects with his left hand.  Based on a review of the 
veteran's x-ray reports and the physical examination, the VA 
examiner concluded that the severity of the veteran's left 
little finger was mild. 

In July 2007, the veteran underwent surgical repair of the 
radial collateral ligament PIP joint of the left little 
finger.  A November 2007 rating decision granted a temporary 
evaluation of 100 percent, effective July 24, 2007 to 
September 30, 2007, based on surgery and convalescence.  
Post-surgery treatment records indicated that the veteran's 
left little finger was painful and stiff, as was the ring 
(fourth) finger, and this caused him to have trouble 
sleeping.  (See VAMC records, September 2007.)  An x-ray 
revealed degenerative joint disease of the PIP joint of the 
little finger, post radical collateral ligament repair of the 
PIP joint, and a healed fracture of the metacarpal joint of 
the ring finger.  Id.  (The Board notes that although some of 
the treatment records refer to the right-hand fingers, it 
appears to be a mistake, as the surgerical report only 
indicates surgery on the left hand.)  

In January 2008, records indicated that both the little and 
ring fingers were still stiff and painful.  The diagnosis was 
ankylosis of the PIP joint of the left little finger, and 
tenosynovitis of the metacarpal joint of the left ringer 
finger.  Research indicates that tenosynovitis is 
inflammation of the fluid-filled sheath that surrounds a 
tendon.  Symptoms include pain, swelling, and difficulty 
moving the joint where the inflammation occurs.  These 
records are consistent with the veteran's testimony during a 
Board hearing in December 2008, wherein he described a 
worsening of his condition following surgery.

Based on a review of the evidence of record, the Board finds 
that a disability evaluation of 10 percent is warranted on 
and after October 1, 2007, which is the day following the 
expiration of his temporary total.  As noted, prior to his 
surgery, VA examination showed that the only digit affected 
was the little finger, which was deformed by moderate 
angulation of 20 degrees at the PIP joint.  He complained of 
mild pain, limited motion, deformity and weakness in the 
fifth (little) finger of his left hand, but the examiner 
specifically found that the remainder of the right hand was 
not affected.  The veteran stated that his left finger 
disorder had no significant effects on his usual occupation, 
and only mildly affected his ability to do chores and 
shopping.  

The veteran's post-surgical treatment records reveal that the 
PIP joint of his left little finger is ankylosed, and there 
is tenosynovitis of the MCP joint of the ring finger 
accompanied by pain and limitation of motion.  As noted, the 
diagnostic codes applicable to both the little finger and 
ringer finger do not provide for compensable ratings even in 
the case of ankylosis.  However, DC 5227 does permit 
evaluation of a digit based on amputation, and thus a higher 
evaluation, when there is limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, DC 5227, Note (2008).  VA regulations further 
permit the assignment of a higher evaluation where two or 
more digits of the same hand are affected by any combination 
of amputation, ankylosis or limitation of motion.  38 C.F.R. 
§ 4.71a, Note (2) (2008).  Here, the medical evidence of 
record indicates that there is ankylosis of the PIP joint of 
the veteran's little finger, with pain and limitation of 
motion of the MCP joint of his ring finger.  (See VAMC 
treatment records, January 2008.)  As discussed, x-rays taken 
of the ring finger reflect a healed fracture, and it is 
unclear to what degree, if any, that finding is related to 
the service-connected ring finger.  However, records prior to 
his surgery are entirely absent for complaints or findings 
related to that finger, and, following surgery, treatment 
received for the service-connected little finger continually 
refers to manifestations and symptoms in both the little and 
ring fingers.  As there is limitation of motion and other 
pathology present on two digits following surgery, and in 
light of the veteran's testimony regarding overall functional 
limitation in his hand following that surgery, the Board 
finds that a 10 percent rating is warranted under DC 5156 as 
of October 1, 2007.  See Deluca, supra.

Given that ankylosis has been found in the PIP joint of the 
little finger, however, the Board finds that the degree of 
disability shown more closely approximates the criteria for a 
10 percent rating under DC 5156, for the equivalent of 
amputation of the little finger without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto, and 
not a 20 percent rating under DC 5156, which contemplates 
amputation of the little finger with metacarpal resection 
(more than one-half the bone lost).

As such, the Board finds that an evaluation of 10 percent, 
but no more, for residuals of fracture and exostosis of the 
left minor (non-dominant) fifth finger with surgery is 
warranted, effective October 1, 2007.  See Hart, Fenderson, 
supra.




ORDER

Entitlement to a 10 percent evaluation for service-connected 
residuals of fracture and exostosis of the left minor (non-
dominant) fifth finger with surgery is granted, effective 
October 1, 2007.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


